DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received October 25, 2021 has been entered. The Title of the Application has been amended. Claim 1 has been amended to clarify the claim language. No new matter has been entered. Support for the Amendment is provided by the Applicant’s original disclosure including paragraphs [0061] and [0074]-[0085] of the Specification.
Response to Arguments
	The Applicant’s arguments and remarks received October 25, 2021 have been fully considered and are persuasive in view of the Amendment. The rejections and objection set forth in the July 26, 2021 Non-Final Rejection are accordingly withdrawn.
 Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination, does not disclose or suggest the claimed battery having the claimed combination of elements. In particular, the prior art does not disclose or suggest the combination of the claimed temperature control medium flow path embedded inside at least one of the two outer side walls, the claimed holding mechanism that applied pressure on the battery cell group in a direction of pressing the battery cell group toward the outer side wall provided with the temperature control medium flow path, and the holding mechanism being configured and structured as claimed, and wherein an inner surface of the outer side wall is provided with a concave part which is engageable with the convex part of the battery cell group at a lower position that the temperature control medium flow path as claimed, where the battery cell group is held by the holding mechanism such that there is engagement of the convex part and concave part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729